DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 02/08/2021. 
Claims 1-11,13-18 and 20-22 are pending in this application, with claims 1 and 13 being independent. 

Drawings
The published disclosure drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the reference number “QQ170” for Fig.11 is used for multiple references.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In the published disclosure, the reference “5_c” for Fig.8 is missing

Appropriate correction is required.

Claim Objections
Claims 9,14 and 17 are objected to because of the following informalities:
In claim 9, line 2, “desired buffer size sizes” should read “desired buffer sizes”
In claim 9, line 9, “(or percentages)” should read “or percentages” 
In claim 14, line 4, “a previous request; or/and” should read “a previous request; and”
In claim 17, line 2, the claim recites “regarding bearers/traffic”. The examiner will interpret the limitation using “non selective option OR” to read “regarding bearers or traffic”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,6,13,15-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0207079 Al, hereinafter referred to as “Wang”) in view of Hampel et al. (US 2019/0297555 Al, hereinafter referred to as “Hampel”).
	
Regarding claim 1, Wang discloses a method, performed by an integrated access backhaul (IAB) node (Wang Fig.2 Ref:100d Para[0035] A relay node (i.e. IAB node)) in a radio network, the method comprising: generating a delivery status that indicates a status of a data connection carried by the IAB node (Wang Fig.5a Ref:200 Para[0063] The relay node sends change indicator (i.e. delivery status) which provides the information of physical resource block change (i.e. status of data connection) at the relay node).
Wang does not explicitly disclose wherein the data connection has a logical interface connection to a central unit (CU) node, wherein the logical interface connection of the data connection is not terminated at the IAB node; and transmitting the delivery status to the CU node.
However, Hampel from the same field of invention discloses wherein the data connection has a logical interface connection to a central unit (CU) node (Hampel Fig.4 Ref:415-a,445-b Para[0119] The RN (i.e. IAB node) hosts data connection to the UE. The data connection has logical channels (i.e. logical interface)), wherein the logical interface connection of the data connection is not terminated at the IAB node (Hampel Fig.4 Ref:445-b Para[0120] The logical channel (i.e. RLC-Hi) is at the UE and at the CU for direct communication); and transmitting the delivery status to the CU node (Hampel Fig.2 Ref:215b Para[0099] The RN sends backpressure report (i.e. delivery status) report to the Donor base station which contains CU).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the data connection has a logical interface connection to a central unit (CU) node, wherein the logical interface connection of the data connection is not terminated at the IAB node; and transmitting the delivery status to the CU node” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).


Regarding claim 13, Wang discloses a method, the method comprising: receiving a delivery status from an IAB node, the delivery status indicating a problem (Wang Fig.5a Ref:200 Para[0063] The relay node (i.e. IAB node) sends change indicator (i.e. delivery status) which provides the information of physical resource block change (i.e. problem) at the relay node); determining a severity of the problem indicated in the delivery status (Wang Fig.5a Ref:200 Para[0063] The donor cell analyzes the change indicator information and compares against a threshold); and based on the determining, sending a downlink delivery status request message to one or more intermediate distributed unit nodes between the IAB node and the CU node (Wang Fig.5a Ref:200 Para[0063] When the information provided in the change indicator is more than the threshold, the donor cell selects a relay node for OI information (i.e. delivery status request sent)).
Wang does not explicitly disclose a central unit (CU) node in an integrated access backhaul (IAB) radio network, for controlling traffic flow.

However, Hampel from the same field of invention discloses a central unit (CU) node in an integrated access backhaul (IAB) radio network, for controlling traffic flow (Hampel Fig.2 Ref:215b Para[0099] The RN sends backpressure report (i.e. delivery status) report to the Donor base station which contains CU which adjusts (i.e. controlling traffic flow)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “a central unit (CU) node in an integrated access backhaul (IAB) radio network, for controlling traffic flow” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).

Regarding claim 2, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Hampel further discloses wherein the data connection comprises a radio bearer (Hampel Para[0083] The RRC connection (i.e. data connection) between UE and the network has radio bearers for user data).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the data connection comprises a radio bearer” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).
Regarding claim 3, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Hampel further discloses wherein the delivery status is transmitted in response to a downlink delivery status request from the CU node (Hampel Fig.5 Ref:545,555 Para[0133-135] The backpressure report message is sent by the UE after receiving backpressure report request from the base station).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the delivery status is transmitted in response to a downlink delivery status request from the CU node” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).
Regarding claims 4 and 16, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Hampel further discloses wherein the downlink delivery status request message includes a time value that specifies that the IAB node should send the delivery status every time a timer expires (Hampel Para[0105] The backpressure request message includes report conditions such as time interval to send backpressure report), until a certain number of reports are sent (Not given patentable weight due to non-selective option in the claim), or until an explicit downlink delivery status suspend message is received (Not given patentable weight due to non-selective option in the claim).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the downlink delivery status request message includes a time value that specifies that the IAB node should send the delivery status every time a timer expires” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).
Regarding claim 6, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Hampel further discloses wherein the delivery status indicates a buffer status of a buffer associated with the data connection  (Hampel Para[0098] The buffer load condition is sent in the backpressure report).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the delivery status indicates a buffer status of a buffer associated with the data connection” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).
Regarding claim 15, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang further discloses wherein the CU transmits the downlink delivery status request message to the intermediate IAB nodes that are determined to be likely to be responsible for congestion, as determined from an affected traffic reported in an original delivery status  (Wang Fig.5a Para[0063] The notification is sent to the relay nodes after receiving change indicator).
Regarding claim 17, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Hampel further discloses wherein the delivery status indicates a buffer status regarding bearers/traffic whose F1-U interface is not terminated at the IAB node  (Hampel Para[0060] The backpressure report for buffer load is for the buffer at the relay node for one of the logical channels which does not have F-U interface).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang to have the feature of “wherein the delivery status indicates a buffer status regarding bearers/traffic whose F1-U interface is not terminated at the IAB node” as taught by Hampel. The suggestion/motivation would have been to handle data congestion in a logical channel-specific buffer (Hampel Para[0005]).

Regarding claim 22, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1 and Claim 13 similar to claim 22. Wang further discloses a communication interface (Wang Fig.6 Ref:220 Para[0073-74] The communication interface) and processor (Wang Fig.6 Ref:205 Para[0073-74] The processor) for the nodes.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hampel and in further view of Sirotkin et al. (US 2020/0359356 Al, hereinafter referred to as “Sirotkin”).

Regarding claim 5, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang in view of Hampel does not explicitly disclose wherein the logical interface connection comprises an F1-U interface connection.
However, Sirotkin from a similar field of invention discloses wherein the logical interface connection comprises an F1-U interface connection (Sirotkin Para[0052] The connection from the master node to the UE has logical interface where there is F1 interface is between CU and DU of master node).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the logical interface connection comprises an F1-U interface connection” as taught by Sirotkin. The suggestion/motivation would have been to meet NR latency targets (Sirotkin Para[0049]).



Claims 7,9,11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hampel and in further view of HUANG et al. (US 2021/0219183 Al, hereinafter referred to as “Huang”).

Regarding claim 7, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang in view of Hampel does not explicitly disclose wherein the delivery status comprises a buffer size list including pairs of IAB node addresses and buffer statuses of buffers.
However, Huang from a similar field of invention discloses wherein the delivery status comprises a buffer size list including pairs of IAB node addresses and buffer statuses of buffers (Huang Para[0029-33] The link information which contains desired buffer size and IAB node ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the delivery status comprises a buffer size list including pairs of IAB node addresses and buffer statuses of buffers” as taught by Huang. The suggestion/motivation would have been to support link information reporting for IAB nodes (Huang Para[0004]).

Regarding claims 9 and 20, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang in view of Hampel does not explicitly disclose wherein the buffer status includes a cumulative indicator of all desired buffer size sizes (or percentages) of descendant IAB nodes of the IAB node as well as user equipment devices (UEs) directly connected to the IAB node.
However, Huang from a similar field of invention discloses wherein the buffer status includes a cumulative indicator of all desired buffer size sizes (or percentages) of descendant IAB nodes of the IAB node as well as user equipment devices (UEs) directly connected to the IAB node  (Huang Para[0029-33] The link information which contains desired buffer size, the UE ID and IAB node ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the buffer status includes a cumulative indicator of all desired buffer size sizes of descendant IAB nodes of the IAB node as well as user equipment devices (UEs) directly connected to the IAB node” as taught by Huang. The suggestion/motivation would have been to support link information reporting for IAB nodes (Huang Para[0004]).

Regarding claim 11, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1.  Wang in view of Hampel does not explicitly disclose wherein the logical interface connection of the data connection is terminated at a downstream IAB node that is served by the IAB node.
However, Huang from a similar field of invention discloses wherein the logical interface connection of the data connection is terminated at a downstream IAB node that is served by the IAB node (Huang Fig.7 Para[0078] The GTP-U is terminated at the IAB node 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the logical interface connection of the data connection is terminated at a downstream IAB node that is served by the IAB node” as taught by Huang. The suggestion/motivation would have been to support link information reporting for IAB nodes (Huang Para[0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hampel and in further view of Yang et al. (US 2010/0302946 Al, hereinafter referred to as “Yang”).

Regarding claim 8, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang in view of Hampel does not explicitly disclose wherein the buffer status includes a percent usage of the buffer.
However, Yang from a similar field of invention discloses wherein the buffer status includes a percent usage of the buffer (Yang Para[0034] The buffer status information is generated using a percentage full or empty of the buffer).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the buffer status includes a percent usage of the buffer” as taught by Yang. The suggestion/motivation would have been to provide relay node flow and congestion control (Yang Para[0002]).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hampel, Huang and in further view of Raina et al. (US 2016/0142518 Al, hereinafter referred to as “Raina”).

Regarding claims 10 and 21, Wang in view of Hampel and Huang discloses the method and the nodes as explained above for Claim 1. Huang further discloses wherein a GTP-U header structure indicates UE(s) or IAB nodes affected by congestion (Huang Para[0033,0043] The link information which contains UE ID and IAB node IDs is sent in a GTP-U packet header). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein a GTP-U header structure indicates UE(s) or IAB nodes affected by congestion” as taught by Huang. The suggestion/motivation would have been to support link information reporting for IAB nodes (Huang Para[0004])


Wang in view of Hampel and Huang does not explicitly disclose wherein in the downlink delivery status request message, the CU indicates a type of aggregation level required in the delivery status.
However, Raina from a similar field of invention discloses wherein in the downlink delivery status request message, the CU indicates a type of aggregation level required in the delivery status (Raina Para[0074] The compression configuration message contains compression ration to use).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang, Hampel and Huang to have the feature of “wherein in the downlink delivery status request message, the CU indicates a type of aggregation level required in the delivery status” as taught by Raina. The suggestion/motivation would have been to provide improved data compression technique to relive congestion (Raina Para[0008]).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hampel and in further view of MAYRAND (WO 2017/075692 Al, hereinafter referred to as “Mayrand”).

Regarding claim 14, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang in view of Hampel does not explicitly disclose wherein the CU sends the downlink delivery status request message to determine a source of congestion if one or more of: an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request; or/and an indicated desired buffer size is zero, or is more than a second threshold amount lower than a desired buffer size indicated in a previous delivery status report.
However, Mayrand from a similar field of invention discloses wherein the CU sends the downlink delivery status request message to determine a source of congestion if one or more of: an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request (Mayrand Page:53 Lines:20-25 The difference between the current flow rate and a preceding flow rate is compared and the process is delayed when difference exceeds a predetermined threshold).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the CU sends the downlink delivery status request message to determine a source of congestion if one or more of: an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request” as taught by Mayrand. The suggestion/motivation would have been to provide adaptive and flexible server (Mayrand Page:2 Lines:5-12]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hampel and in further view of AGIWAL et al. (US 2017 /0245292 Al, hereinafter referred to as “Agiwal”).

Regarding claim 18, Wang in view of Hampel discloses the method and the nodes as explained above for Claim 1. Wang in view of Hampel does not explicitly disclose wherein the buffer status includes a buffer size that is structured in lists of pairs of IAB node addresses and their desired buffer sizes.
However, Agiwal from a similar field of invention discloses wherein the buffer status includes a buffer size that is structured in lists of pairs of IAB node addresses and their desired buffer sizes (Agiwal Fig.17 Para[0056] The buffer status structure shows LCID and buffer size for each ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wang and Hampel to have the feature of “wherein the CU sends the downlink delivery status request message to determine a source of congestion if one or more of: an indicated throughput request in the delivery status has degraded more than a first threshold amount from a previous request” as taught by Agiwal. The suggestion/motivation would have been to provide enhance buffer status report technique (Agiwal Para[0012]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2020/0260327 to Idan (Fig.2 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2010/0315948 to Yi (Fig.4,9 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415